925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karim Abdul RAHIM, Plaintiff-Appellant,v.W. Jeff REYNOLDS, Hartwell Hatfield, Bobby Chessor, DavidWestbrooks, Defendants-Appellees.
No. 91-5061.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that by order entered December 27, 1990, the district court dismissed two of the defendants on the grounds of lack of direct involvement and on qualified immunity.  Plaintiff appealed on January 7, 1991, from the December 27 order.


4
The order appealed is not appealable.  An order granting absolute immunity or qualified immunity is not a final appealable order.    Coe v. Ziegler, 817 F.2d 29, 30 (6th Cir.1987) (per curiam).  In addition, absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action generally is not appealable.    Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation